PER CURIAM.
In this appeal from a denial of appellant’s Fla.R.Crim.P. 3.850 motion, appellant’s primary grievance is that his plea of guilty to the offense of reckless display of a deadly weapon is not supported by the trial court eliciting a “factual basis” as dictated by Fla.R.Crim.P. 3.170(j).1
In support of this argument, appellant argues in his brief:
“From a reading of the transcript of record it is obvious that the Appellant was both bewildered and dumbfounded during both the arrest and his initial appearance in court where he entered his plea of guilty . . . . ”
The foregoing transcript relied upon is that developed during the instant hearing upon appellant’s collateral attack. As cogently pointed out by the State, appellant has not benefited this court with a transcript of the trial proceedings which resulted in the plea of guilty which he now seeks to attack collaterally.
AFFIRMED.
RAWLS, Acting C. J., and MILLS and SMITH, JJ., concur.

. Williams v. State, 316 So.2d 267 (Fla. 1975).